EXHIBIT 10.3 2004 Stock Incentive Plan - Form of Restricted Stock Unit Award and
Agreement

BOFI HOLDING, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(2004 STOCK INCENTIVE PLAN, AS AMENDED)

BofI Holding, Inc. (the “Company”), pursuant to its 2004 Stock Incentive Plan,
as amended (the “Plan”), hereby awards to Participant a Restricted Stock Unit
award for the number of shares of the Company’s Stock set forth below (the
“Award”). The Award is subject to all of the terms and conditions as set forth
herein and in the Plan and the Restricted Stock Unit Agreement, both of which
are attached hereto and incorporated herein in their entirety. Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Plan or
the Restricted Stock Unit Agreement. In the event of any conflict between the
terms in the Award and the Plan, the terms of the Plan shall control.

 

Participant:   ________________________________    Date of Grant:  
________________________________    Vesting Commencement Date:  
________________________________    Number of Shares Subject to Award:  
________________________________    Consideration:      Fair Market Value per
Share:   $_________________   

 

Vesting Schedule:    The
__________________________________________________________________. In addition,
the vesting of the shares shall accelerate upon the occurrence of a Change of
Control, as defined in the Plan. Notwithstanding the foregoing, vesting shall
terminate on upon the Participant’s termination of Continuous Service. Issuance
Schedule:    The shares will be issued in accordance with the issuance schedule
set forth in Section 6 of the Restricted Stock Unit Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersedes all prior oral and written agreements on that subject.

 

BOFI HOLDING, INC.     PARTICIPANT: By:             Signature     Signature
Title:         Date:     Date:          

ATTACHMENTS: Restricted Stock Unit Agreement, 2004 Stock Incentive Plan, as
Amended



--------------------------------------------------------------------------------

ATTACHMENT I

BOFI HOLDING, INC.

2004 STOCK INCENTIVE PLAN, AS AMENDED

RESTRICTED STOCK UNIT AGREEMENT – EXECUTIVE/BOARD MEMBER

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement and in consideration of your past services, BofI
Holding, Inc. (the “Company”) has awarded you a deferred issuance restricted
stock award (the “Award”) under its 2004 Stock Incentive Plan, as amended (the
“Plan”) for the number of shares of the Company’s Stock as indicated in the
Grant Notice. Your Award is granted to you effective as of the Date of Grant set
forth in the Grant Notice for this Award. Defined terms not explicitly defined
in this Restricted Stock Unit Agreement shall have the same meanings given to
them in the Plan. In the event of any conflict between the terms in this
Restricted Stock Unit Agreement and the Plan, the terms of the Plan shall
control.

RECITALS

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) provides that deferred compensation arrangements (including, in this
case, the Award) that do not comply with, among other things, the distribution
requirements of Code Section 409A, are subject to an additional 20% tax, plus
interest, on the distribution.

WHEREAS, Code Section 409A provides that the payment of the deferred
compensation must not occur prior to: (i) termination of Continuous Service (as
defined below), but “key employees” of publicly traded companies must wait an
additional six months, (ii) Disability (as defined below), (iii) death, (iv) a
fixed date (or dates) specified at the time of deferral, (v) a change in
control, or (vi) the occurrence of an unforeseeable emergency.

WHEREAS, at the time the shares subject to your Award would otherwise be issued
to you in connection with your termination of Continuous Service, you may be
subject to the distribution limitations contained in Code Section 409A
applicable to a “key employee” as defined in Code Section 416(i).

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree that the details of your Award
are as follows:

1. VESTING.

(a) In General. Subject to the limitations contained herein, your Award will
vest in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. For purposes of this Award, “Continuous Service” means that your
service with the Company or an Affiliate, whether as an employee, director or
consultant, is not interrupted or terminated. A change in the capacity in which
you render service to the Company or an Affiliate as an employee, consultant or
director or a change in the entity for which you render such service, provided
that there is no interruption



--------------------------------------------------------------------------------

or termination of your service with the Company or an Affiliate, shall not
terminate your Continuous Service. For example, a change in status from an
employee of the Company to a consultant to an Affiliate or to a director shall
not constitute an interruption of Continuous Service. To the extent permitted by
law, the Board or its compensation committee or any officer designated by the
Board or its compensation committee, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave. Notwithstanding the foregoing, a leave of
absence shall be treated as Continuous Service for purposes of vesting to such
extent as may be provided in the Company’s leave of absence policy, in the
written terms of any leave of absence agreement or policy applicable to you, or
as otherwise required by law.

(b) Vesting Acceleration. Notwithstanding the foregoing, upon a Change of
Control during your Continuous Service, or in the event that your Continuous
Service is terminated due to your death or Disability, then your Award will
immediately vest in full.

2. NUMBER OF SHARES. The number of shares subject to your Award may be adjusted
from time to time for capitalization adjustments, as provided in the Plan.

3. SECURITIES LAW COMPLIANCE. You may not be issued any shares under your Award
unless the shares are either: (i) then registered under the Securities Act; or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

4. LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Stock held by you under the Award until the shares are issued to you
in accordance with Section 6 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.

5. DIVIDENDS. You shall be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
shares covered by your Award, provided that if any such dividends or
distributions are paid in shares, the Fair Market Value of such shares shall be
converted into additional shares covered by the Award, and further provided that
such additional shares shall be subject to the same forfeiture restrictions and
restrictions on transferability as apply to the shares subject to the Award with
respect to which they relate.

6. DATE OF ISSUANCE.

(a) The Company will deliver to you a number of shares of the Company’s Stock
equal to the number of vested shares subject to your Award, including any
additional shares received pursuant to Section 5 above that relate to those
vested shares on the vesting date or dates provided in your Grant Notice;
provided, however, that if the Company determines that



--------------------------------------------------------------------------------

you are subject to its policy regarding insider trading of the Company’s stock
or you are otherwise prohibited from selling shares of the Company’s stock in
the public market and any shares of Common Stock subject to your Award are
scheduled to be delivered on a day (the “Original Distribution Date”) that does
not occur during an open “window period” applicable to you, as determined by the
Company in accordance with such policy, or a day when you are prohibited from
selling shares of the Company’s stock in the public market and the Company
elects not to satisfy its tax withholding obligations by withholding shares from
your distribution, then such shares shall not be delivered on such Original
Distribution Date and shall instead be delivered as soon as practicable within
the next open “window period” applicable to you pursuant to such policy or the
next day when you are not prohibited from selling shares of the Company’s stock
in the public market; provided, however, that unless the delay until the next
open window period or the next day when you are not prohibited from selling
shares of the Company’s stock in the public market would not result in the
imposition of any additional taxes under the Code (including section 409A of the
Code), the delivery of the shares shall not be delayed pursuant to this
provision beyond the later of: (a) December 31st of the same calendar year of
the Original Distribution Date, or (b) the 15th day of the third calendar month
following the Original Distribution Date.

(b) Notwithstanding the foregoing:

(i) If the first vesting date occurs no sooner than 13 months following the Date
of Grant specified in your Grant Notice and if, within the 30-day period
following the Date of Grant indicated on your Grant Notice, you elect to defer
delivery of such shares of Common Stock beyond the vesting date, then the
Company will not deliver such shares on the vesting date or dates provided in
your Grant Notice, but will instead deliver such shares to you on the date or
dates that you so elect (the “Settlement Date”); provided, however, that in the
event of your “separation from service” (as such term is defined in
Section 409A(a)(2)(A)(i) and applicable guidance thereunder) prior to the
Settlement Date, such vested shares of Common Stock shall instead be delivered
to you on the date of your termination of Continuous Service. If such deferral
election is made, the Committee shall, in its sole discretion, establish the
rules and procedures for such election which shall be evidenced by a Restricted
Stock Unit Election Agreement.

(ii) If at the time the shares would otherwise be issued to you as a result of
your termination of Continuous Service, you are subject to the distribution
limitations contained in Code Section 409A applicable to “key employees” as
defined in Code Section 416(i), share issuances to you as a result of your
termination of Continuous Service shall not be made before the date which is six
(6) months following the date of your termination of Continuous Service, or, if
earlier, the date of your death that occurs within such six (6) month period.

7. RESTRICTIVE LEGENDS. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.

8. AWARD NOT A SERVICE CONTRACT.

(a) Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without
notice. Nothing in this Restricted Stock



--------------------------------------------------------------------------------

Unit Agreement (including, but not limited to, the vesting of your Award
pursuant to the schedule set forth in Section 2 herein), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Restricted Stock Unit Agreement or the Plan shall: (i) confer upon you any right
to continue in the employ of, or affiliation with, the Company or an Affiliate;
(ii) constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Restricted Stock Unit Agreement or
the Plan unless such right or benefit has specifically accrued under the terms
of this Agreement or Plan; or (iv) deprive the Company of the right to terminate
you at will and without regard to any future vesting opportunity that you may
have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an employee, director or consultant at the will of
the Company (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). You
further acknowledge and agree that such a reorganization could result in the
termination of your Continuous Service, or the termination of Affiliate status
of your employer and the loss of benefits available to you under this Restricted
Stock Unit Agreement, including but not limited to, the termination of the right
to continue vesting in the Award. You further acknowledge and agree that this
Restricted Stock Unit Agreement, the Plan, the transactions contemplated
hereunder and the vesting schedule set forth herein or any covenant of good
faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.

9. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of shares pursuant to your
Award, or at any time thereafter as requested by the Company, you hereby
authorize withholding from payroll and/or any other amounts payable to you,
provided that any such withholding will not be in excess of the minimum
statutory withholding requirement, and otherwise agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or an Affiliate, if any, which arise
in connection with your Award.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to issue the shares of Stock
subject to your Award.

10. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.



--------------------------------------------------------------------------------

11. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

12. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

13. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

14. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

15. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

16. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of



--------------------------------------------------------------------------------

such amendment is delivered to you, and provided that no such amendment
adversely affecting your rights hereunder may be made without your written
consent. Without limiting the foregoing, the Board reserves the right to change,
by written notice to you, the provisions of this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, provided that any such change shall be applicable
only to rights relating to that portion of the Award which is then subject to
restrictions as provided herein.